 Case 6:19-cv-06144-SOH Document 19                Filed 05/20/20 Page 1 of 1 PageID #: 35



                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 HOT SPRINGS DIVISION

JESSIE LEE FARMER                                                                   PLAINTIFF

v.                                   Case No. 6:19-cv-6144

KATLINE WATSON, et al.                                                           DEFENDANTS
                                             ORDER

       Before the Court is the Report and Recommendation filed April 30, 2020, by the Honorable

Barry A. Bryant, United States Magistrate Judge for the Western District of Arkansas. (ECF No.

18). Judge Bryant recommends that this case be dismissed because Plaintiff has failed to obey two

Court orders and failed to prosecute this case.

       Plaintiff has not filed objections to the Report and Recommendation, and the time to object

has passed.    See 28 U.S.C. § 636(b)(1).         Therefore, the Court adopts the Report and

Recommendation (ECF No. 18) in toto.              Accordingly, Plaintiff’s Complaint is hereby

DISMISSED WITHOUT PREJUDICE.

       IT IS SO ORDERED, this 20th day of May, 2020.


                                                            /s/ Susan O. Hickey
                                                            Susan O. Hickey
                                                            Chief United States District Judge
